BELCHER, Commissioner.
This is an appeal from an order in a habeas corpus proceeding denying bail to appellant upon a complaint charging him with rape.
It is made to appear that subsequent to the entry of the order appealed from an indictment has been returned charging appellant with said offense, and the question of his right to bail upon the charge by complaint has therefore become moot. Ex Parte Bowles, 166 Tex.Cr.R. 346, 314 S.W.2d 108; Ex Parte Guajardo, 171 Tex.Cr. R. 328, 350 S.W.2d 206; Ex Parte Bowie, Tex.Cr.App., 368 S.W.2d 767.
The appeal is dismissed.
Opinion approved by the Court.